Citation Nr: 0119287	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1969.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland Ohio (RO), which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim for service 
connection for "high blood pressure."  In the veteran's 
substantive appeal, received in March 2000, he states that 
his blood pressure problems began in service, although he was 
not aware of the one year time period for making a claim for 
service connection.  The veteran maintains that he discussed 
his blood pressure with his doctor in 1972 or 1973, at which 
time he was admitted to the hospital. 

A review of the veteran's service medical records reveals 
that on the veteran's Report of Medical History, dated in 
January 1967 (upon entry into service), the veteran indicated 
that he had never had high or low blood pressure.  In March 
1969, the veteran was seen with blood pressure readings of 
150-160/86-90 on two consecutive days.  The provisional 
diagnosis was systolic hypertension, tachycardia.  According 
to the examiner, the veteran was "noted to have tachycardia 
on admission to the service."  His pulse was normal, but it 
was noted that he had "tachycardia whenever he becomes 
nervous."  The impression was tachycardia related to 
anxiety; no evidence of heart or thyroid disease.  The 
examiner felt that no further testing was necessary.  

Following service separation, the claims file contains a 
September 1972 admittance report from Union City Memorial 
Hospital, showing that the veteran was admitted with 
hypertension.  It was noted that there was "a family history 
of hypertension and a past history of at least three years."  
The report refers to subsequent test results and treatment, a 
record of which is not included in the file.  The report also 
indicates the possibility of a previous admission, the 
records of which are not in the file.  These records, if they 
exist, would bear on the date of onset of the veteran's 
hypertension, and its proximity to the veteran's military 
service.  They are thus critical to the Board's evaluation of 
this appeal, and should be associated with the claims file, 
or their unavailability noted.

Additionally, the veteran reported in his September 1998 
claim for benefits, that he had been treated for hypertension 
by Dr. C.R. Chambers, M.D., at Union City Hospital from 1969 
to present.  The RO requested Dr. Chambers' records for that 
period; however, such records do not appear in the claims 
file, nor is there any indication as to whether such records 
are available.  The first medical record following service is 
the 1972 admission report from the Union City Memorial 
Hospital.  The office consultation and treatment records of 
Dr. Chambers, pertaining to the veteran's hypertension do not 
begin until 1988.  The missing records, if they exist, would 
provide evidence of diagnoses and treatment claimed by the 
veteran to have occurred shortly after separation from 
service.  They are thus critical to the disposition of his 
appeal, and should be associated with the claims file, or 
their unavailability noted.

Moreover, the Board notes that the veteran has not been 
afforded a VA examination to address the severity and 
etiology of his hypertension.  As a determination of the date 
of onset of the veteran's hypertension is critical to 
evaluating the veteran's claim, a medical examination and 
opinion on this issue would be helpful in this appeal.  

Finally, while the RO has already applied the Veterans Claims 
Assistance Act of 2000 ("VCAA") in this case, the Board 
points out that the duty to assist is a continuous duty, and 
the RO should continue to ensure that the requirements of the 
VCAA are met in this case.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 
Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure continued 
compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The RO should attempt to obtain and 
associate with the claims file any 
treatment records of the veteran from the 
Union City Memorial Hospital, relating to 
treatment for hypertension, specifically 
including records of the veteran's 1972 
hospitalization for hypertension, 
including subsequent test results and 
diagnoses, as well as a possible prior 
admission.  If any such records are 
unavailable, the record should be 
documented to that effect.  

3.  The RO should attempt to obtain and 
associate with the claims file any 
treatment records of the veteran from Dr. 
Chambers, which are not already in the 
claims file.  The RO should specifically 
account for treatment records dated from 
1969 to 1988, which the veteran has 
indicated exist.  If such records are 
unavailable, the record should be 
documented to that effect.

4.  Once the claims file has been updated 
with the information obtained above, the 
veteran should be afforded a VA 
examination to address the specific issue 
of whether the veteran's current 
hypertension is medically related to his 
military service.  The veteran's claims 
folder and a copy of this remand should 
be made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all medical records associated 
with the claims file, particularly the 
veteran's service medical records and 
immediate post-service records and offer 
an opinion as to the following:  1) 
whether the veteran suffered from 
hypertension upon entry into service; 2)  
If the veteran did suffer from 
hypertension upon entry into service, 
whether the severity of his hypertension 
increased during service in such a manner 
as could not be attributable to the 
natural progression of the disease; 3)  
If the veteran did not suffer from 
hypertension upon entry into service, 
whether the veteran initially developed 
hypertension during service, or within 
one year following separation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. No action is required of 
the veteran until he is notified.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


